Title: From George Washington to the Board of War, 6 June 1779
From: Washington, George
To: Board of War


        
          Gentlemen,
          Ringwood [N.J.] June 6th 1779
        
        I am this moment honored with your favour of the 2d instant. The arrangemen⟨t⟩ of Proctors corps cannot be confirmed as it now stands. The principles held up in my former letters on this subject are such as must be adhered to, and upon this plan only can I request the Board to issue Commissions. If Congress think proper on account of incapacity in Major Holmer to promote Major Forrest it will be agreeable to me and I hope no disadvantage to the service. But Capt. Craig cannot in my opinion succeed him in the Majority of the regiment. The vacancy must be filled by the oldest captain in the corps of Artillery not in the particular regiment. On these conditions I shall be glad the Board will issue Commissions to the regiment; but it must be understood, that the relative rank of the Captains in the line of the Artillery is liable to a future discussion, agreeable to the rules that have hitherto governed—in the regiment it will be final. As it will be a loss of time and very inconvenient in the present state of things to make a further reference to me, I shall be obliged to the Board to have the arrangement fixed under the limitations here suggested. I have the honor to be With great respect & esteem Gentlemen Your Most Obedt servt.
      